Per Curiam.

If relator is correct in its contentions, it would have an adequate remedy in the ordinary course of the law. The motion to dismiss the petition will he treated as a demurrer. The petition failing to state a cause of action in mandamus, the demurrer is sustained, and the writ of mandamus is denied. State, ex rel. Cotleur, v. Board of Education of Cleveland Heights School District, 171 Ohio St., 335.

Writ denied.

Weygandt, O. J., Zimmerman, Taet, Matthias, Bell, Radcliee and O’Neill, JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.